Citation Nr: 1107388	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-15 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include basal cell carcinoma and epididymal cysts.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to May 1968.  
His period of active duty service includes service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Newark, New Jersey 
Department of Veterans Affairs (VA) Regional Office (RO) in 
October 2007, which denied separate claims of service connection 
for skin cancer and for epididymal cysts, and in September 2008, 
which denied service connection for hypertension, to include as 
secondary to diabetes mellitus, type II.

The Veteran testified at a September 2010 Travel Board hearing 
held at the Newark RO.  In his testimony, the Veteran 
acknowledged that his separate claims of service connection for 
skin cancer and service connection for epididymal cysts arise out 
of the same disorder and therefore constitute the same issue.  
Given the Veteran's testimony, the Board has recharacterized the 
Veteran's separate skin disorder claims as one single issue, as 
fashioned above.  Also at the hearing, the Veteran requested that 
the record on appeal be maintained for an additional 60 days from 
the date of the hearing so that he might submit additional 
documentation.  Additional documentation was received during that 
period and incorporated into the claims file.

The issue of entitlement to service connection for hypertension, 
to include as secondary to diabetes mellitus, type II, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The Veteran's active duty service includes service in 
Vietnam, during which he was assigned to Mobile Construction 
Battalion One and participated in the construction of observation 
towers, and was thereby exposed to creosote.
 
2.  The Veteran has a current diagnosis of basal cell carcinoma 
which is related to his in-service exposure to creosote.
	
3.  The evidence, on balance, shows that the Veteran's basal cell 
carcinoma is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, to 
include basal cell carcinoma and epididymal cysts, have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Insofar as the issue of the Veteran's entitlement to service 
connection for a skin disorder, to include basal cell carcinoma 
and epididymal cysts, the Board has considered whether VA has 
fulfilled its notification and assistance requirements under 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. § 3.159.  Nevertheless, given the favorable action 
taken below with respect to that issue, no further notification 
or assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action would 
result only in delay.

II.  Applicable Laws and Regulations Concerning
Service Connection, Generally

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including malignant tumors such 
as basal cell carcinoma, may be presumed to have been incurred 
during service if manifested to a compensable degree within one 
year of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam during 
the Vietnam Era (beginning on January 9, 1962 and ending on May 
7, 1975) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 3.307(a)(6)(iii).  
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).  The regulation does 
not, however, list basal cell carcinoma as being due presumptive 
service connection.  Accordingly, although the Board acknowledges 
the Veteran's assertions of herbicide exposure during service, 
service connection for his skin disorder may not be granted 
presumptively under 38 C.F.R. § 3.307(a)(6)(iii).

III.  Service Connection for a Skin Disorder, to Include
Basal Cell Carcinoma and Epididymal Cysts

In an April 2009 statement and through his September 2010 Travel 
Board hearing testimony, the Veteran contends that he has 
contracted basal cell carcinoma as a result of exposure to 
creosote during his service in Vietnam.  He asserts that his 
exposure to creosote came from building materials which he used 
while constructing observation towers.
 
Consistent with the Veteran's assertions, service personnel 
records show that the Veteran served in Vietnam from late 1966 to 
early 1967 as a member of Mobile Construction Battalion One.  
These records further show that he participated in the 
construction of observation towers which were approximately 50 
feet high.  Given the corroborating evidence in the claims file, 
the Board finds that the Veteran's assertions are credible.  
Hence, the Board finds that the Veteran was exposed to creosote 
during service.

Post-service treatment records show that the Veteran was 
diagnosed with basal cell carcinoma of the right side of his 
forehead, right side of his jaw, right inferior lip, and right 
mid-back region in April 2007.  A subsequent October 2007 from 
Dr. R.S. reflects the opinion that various disabilities, 
including squamous cell carcinoma, are related to the Veteran's 
"contact with enemy fire, creosote, agent orange, and possible 
other herbicide agents."

In a January 2009 VA examination report, the VA examiner opined 
that the veteran's basal cell carcinoma is not related to 
exposure to herbicides or chemicals during active duty service.  
He does not, however, provide any rationale for his opinion.

In May 2010, the same VA examiner who performed the January 2009 
VA examination provided an addendum report to elaborate upon the 
previously provided opinion.  In the addendum, the VA examiner 
acknowledges that "[s]kin cancer and scrotum cancer have 
resulted from long-term exposure to low levels of creosote 
products..."  Nonetheless, the examiner determined that the 
Veteran's skin disorder is not caused by his exposure to 
chemicals such as creosote during his active duty service.  As 
his rationale, the examiner determined that the evidence did not 
document long-term exposure to low levels of creosote products 
during active duty service.

The Board has noted that the VA examiner indicated that there is 
no evidence specifically expressing that the Veteran was exposed 
to creosote during service.  Nonetheless, the Board finds that 
the Veteran's assertions, which are supported by service 
personnel records, are credible and consistent with long-term 
exposure to creosote during service.  In view of the positive 
private nexus opinion provided by Dr. R.S., and the VA examiner's 
acknowledgment that long-term exposure to creosote has resulted 
in skin cancer, the Board thus finds that it is at least as 
likely as not that the Veteran's basal cell carcinoma has 
resulted from in-service exposure to creosote.

Under the circumstances, the Board finds that service connection 
for a skin disorder, to include basal cell carcinoma and 
epididymal cysts, is warranted in this case.  To that extent, 
this appeal is granted.


ORDER

Service connection for a skin disorder, to include basal cell 
carcinoma and epididymal cysts, is granted.


REMAND

Post-service treatment records and VA examination performed in 
October 2008 and October 2009 show that the Veteran has been 
diagnosed with hypertension.

A private October 2007 opinion provided by Dr. R.S. states that 
the Veteran's hypertension is as likely as not a result of  
various factors from his active duty service, including contact 
with enemy fire, creosote, agent orange, and possible other 
herbicide agents.  In a September 2009 letter, Dr. R.S. appears 
to clarify that the Veteran's hypertension is secondary to his 
diabetes mellitus, type II.  Dr. R.S. reaffirms this opinion in a 
September 2010 letter.

Conversely, an October 2008 VA examination report expresses that 
the Veteran reported that he was initially diagnosed with 
hypertension 32 years ago, whereas he was diagnosed with diabetes 
mellitus, type II only 15 or 20 years ago.  In the October 2008 
report, the examiner concludes that the Veteran's hypertension is 
idiopathic and is not the result of diabetes mellitus, type II.  
The examiner reaffirms this opinion in a subsequent January 2009 
VA examination report.

At his September 2010 Travel Board hearing, the Veteran asserted 
that he did not report to the VA examiner that he had been 
initially diagnosed with hypertension before being diagnosed with 
diabetes mellitus, type II.  Rather, he testified that he was 
diagnosed with hypertension at or around the same time that he 
was diagnosed with diabetes mellitus, type II.

In view of the conflicting opinions and medical histories 
involved in this case, the Veteran's post-service treatment 
records dating back to the diagnosis of hypertension, as reported 
by the VA examiner, are highly relevant in determining the 
etiology of the Veteran's hypertension.  A review of the claims 
file, however, reveals that treatment records dating back to only 
2007 have been obtained.  Under the circumstances, efforts should 
be made to contact the Veteran to obtain the names and addresses 
of any private or VA medical providers who have rendered 
treatment for diabetes mellitus, type II and/or hypertension 
since 1976.  Once this information has been obtained the Veteran, 
with all necessary VA 21-4142 releases, efforts should be made to 
obtain the treatment records identified by the Veteran.




Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding his claim for service connection 
for hypertension, to include as secondary 
to diabetes mellitus, type II.  This letter 
must also inform the Veteran about the 
information and evidence that is necessary 
to substantiate his claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by the Veteran.
 
The Veteran should also be provided a VA 
21-4142 release and be requested to 
identify on the release the name(s) and 
address(es) of any VA or private treatment 
providers who have provided treatment for 
his hypertension and/or diabetes mellitus, 
type II since 1976.

2.  The RO should obtain all records of 
medical treatment that are identified by 
the Veteran.  All records obtained pursuant 
to this request must be included in the 
claims file.  If the search for such 
records yields negative results, 
documentation to that effect should be 
included in the claims file.

3.  If the RO is able to obtain the records 
outlined above, the claims file should be 
provided to a new VA examiner, and the new 
examiner should be requested to provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the Veteran's 
hypertension is etiologically related to 
the Veteran's diabetes mellitus, type II 
and/or to an injury or illness incurred by 
the Veteran during his active duty service.

A complete rationale, including a 
discussion of all relevant evidence in the 
claims file and supporting medical 
principles, should be given for all of the 
examiner's opinions and conclusions, 
expressed in a typewritten report.

If the new VA examiner determines that the 
requested etiology opinion cannot be made 
without an examination of the Veteran, then 
a VA examination should be scheduled, to 
determine the nature and etiology of the 
Veteran's hypertension.
 
All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner should provide the etiology 
opinion requested above.

4.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
hypertension, to include as secondary to 
diabetes mellitus, type II, should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


